United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1873
                                  ___________

Donald J. Dockery,                    *
                                      *
             Appellant,               * Appeal from the United States
                                      * District Court for the
     v.                               * District of Nebraska.
                                      *
Bob Houston; Patricia Ryan; Unknown * [UNPUBLISHED]
Bennett, Officer; Juanita Brown,      *
                                      *
             Appellees.               *
                                 ___________

                            Submitted: April 19, 2007
                               Filed: May 3, 2007
                                ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Pretrial detainee Donald J. Dockery appeals the district court’s1 orders
dismissing one defendant under Federal Rule of Civil Procedure 12(b)(6), and
granting summary judgment to the remaining defendants, in his 42 U.S.C. § 1983
action. Having carefully reviewed the record, see Alberson v. Norris, 458 F.3d 762,
765 (8th Cir. 2006) (summary judgment standard of review); Atkinson v. Bohn, 91
F.3d 1127, 1128-29 (8th Cir. 1996) (per curiam) (Rule 12(b)(6) standard of review),


      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
we affirm. Assuming that Dockery intended to bring both official-capacity and
individual-capacity claims, we conclude that the jail policy at issue in this case was
not unconstitutional because it required correctional officers to notify the medical
department of any request by an inmate for emergency medical care; and we find no
support in the record for any unconstitutional custom. See Grayson v. Ross, 454 F.3d
802, 810-11 (8th Cir. 2006) (official-capacity liability under § 1983). We also find
no basis for individual liability: Dockery cannot sue for allegedly false statements in
a grievance response, see Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (per
curiam) (prison grievance procedure does not confer substantive rights actionable
under § 1983), and there is no evidence suggesting that any named defendant was
personally involved in knowingly disregarding Dockery’s serious medical needs, see
Hughes v. Stottlemyre, 454 F.3d 791, 798 (8th Cir. 2006) (no respondeat superior
liability under § 1983); Vaughn v. Greene County, 438 F.3d 845, 850 (8th Cir. 2006)
(to show defendants were deliberately indifferent to pretrial detainee’s serious medical
needs, it must be shown that they disregarded known risk to his health).

       To the extent that Dockery sought to assert a constitutional claim based on his
post-hospitalization lockdown, we find that the lockdown did not constitute deliberate
indifference, see id., or violate his due process rights, cf. Wilkinson v. Austin, 545
U.S. 209, 222-23 (2005) (noting that there is no protected liberty interest against 30-
day assignment to segregation). Finally, we find no abuse of discretion in the denial
of appointed counsel. See Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir.
2006) (standard of review; relevant criteria).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-